Citation Nr: 1725004	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-01 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to June 27, 2006, for the assignment of a 70 percent rating for service-connected posttraumatic stress disorder (PSTD).

2.  Entitlement to an effective date prior to June 27, 2006, for the grant of a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel








INTRODUCTION

The Veteran served on active duty from May 1979 to September 1979, from March 1981 to May 1981, and from June 1986 to March 1992.  He also has periods of service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Procedurally, the Veteran submitted an informal claim for an increased disability rating for service-connected PTSD on June 27, 2006.  In March 2007, the RO awarded an increased rating of 50 percent, effective June 27, 2006.  The Veteran disagreed with this evaluation in an October 2007 Notice of Disagreement.  After issuance of a July 2008 Statement of the Case, the Veteran perfected his appeal for an increased rating in September 2008.  

In October 2010, the Veteran submitted an application for increased compensation based on unemployability, citing to service-connected TPSD as the disability preventing him for securing or following any substantially gainful occupation.  In June 2011, as documented in a Supplemental Statement of the Case, the RO awarded a 70 percent disability rating for PTSD, effective June 27, 2006.  Contemporaneously, the RO granted a TDIU effective June 27, 2006.  It is clear that the RO construed the claim for a TDIU as part and parcel of the higher rating claim for PTSD pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), notwithstanding the Veteran's formal claim for a TDIU in 2010.  As such, the Veteran's claim for an earlier effective date for a TDIU is tied to the underlying claim for an increased rating.  

In this regard, in a July 2011 statement, the Veteran submitted a statement withdrawing his appeal for an increased rating for service-connected PTSD.  However, in his June 2011 Notice of Disagreement (NOD), construed by and subsequently adjudicated as a disagreement with the effective date assigned for the award of a TDIU, the Veteran requested that the "effective date assigned for an increased evaluation of his PTSD and entitlement to Individual Unemployability [be] amended to reflect the findings shown by the Social Security Administration."  The NOD had earlier indicated that the Veteran had been in receipt of SSA disability benefits and that this fact supported the award of an earlier effective date for a TDIU.  

Examining the correspondences submitted shortly after the RO's decisions granting an increased 70 percent rating for PTSD and a TDIU, effective June 27, 2006, the Board finds that a clear disagreement was shown with the effective date assigned for the increased rating for PTSD in addition to the effective date assigned for the award of a TDIU.  38 C.F.R. § 20.201(b) (noting that a "written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement).  In addition, the July 2011 withdrawal of the issue of an increased rating for PTSD does not infringe on the Veteran's claim that the 70 percent disability rating should have been assigned prior to June 27, 2006.  That is, the NOD disagreeing with the effective date assigned for the 70 percent rating for PTSD pertains to an aspect of the June 2011 adjudicative action of the AOJ that is distinct from the grant of an increased rating, and the July 2011 withdrawal of the Veteran's appeal pertaining to an increased rating for PTSD does not constitute a withdrawal of his new appeal for an earlier effective date than June 27, 2006, for the 70 percent rating for PTSD.  

Having found that a valid NOD has been submitted with the June 2011 decision that assigned an effective date of June 27, 2006, for the award of a 70 percent disability rating for PTSD, the Board notes that no SOC has been issued.  Therefore, the issue must be remanded so that the AOJ can readjudicate the claim and issue an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Also, all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The outcome of the Veteran's effective date for TDIU claim is impacted by the effective date assigned for the underlying 70 percent rating for PTSD; thus, the TDIU claim is considered to be inextricably intertwined with PTSD claim remanded herein, and is not yet ripe for appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Issue an Statement of the Case in response to the Veteran's June 2011 Notice of Disagreement effective date assigned for an award of a 70 percent disability rating for service-connected PTSD.  If the Veteran perfects his appeal by submitting a VA Form 9 or its equivalent, then the claim should be forwarded to the Board for adjudication.

2.  Then, readjudicate the Veteran's claim of entitlement to an earlier effective date than June 27, 2006, for the grant of a TDIU.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




